Title: James Madison to Byrd C. Willis, 13 October 1826
From: Madison, James
To: Willis, Byrd C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                 Ocr. 13. 1826
                            
                        
                        I recd. by the last mail, yours of Sepr. 15. and have written as you desired to the Secy. of War, on the
                            subject of your son George. I wish that room may be found for him at West point, and that the result may fulfil all the
                            parental wishes, he will carry with him.
                        It must afford pleasure to all your friends, that the spot you have chosen for your future home has so many
                            fertile charms in it: A picture of the scene here for the present year at least would be a contrast to that with you, the
                            season, with scattered exceptions, having been unfavorable to every article, more especially that of wheat, the article
                            most relied on for pecuniary wants. Mrs. Madison returns her affectionate good wishes for Mrs. Willis and Mrs. Menat. I join her in them, as she joins me, in cordial regard for yourself, and all others around you
                        
                            
                                
                            
                        
                    